FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 CHARLES MICHAEL HEDLUND,                  No. 09-99019
           Petitioner-Appellant,
                                             D.C. No.
                 v.                    2:02-cv-00110-DGC

 CHARLES L. RYAN,
           Respondent-Appellee.               ORDER


                  Filed September 4, 2014

      Before: Kim McLane Wardlaw, Carlos T. Bea,
          and N. Randy Smith, Circuit Judges.


                          ORDER

    Appellant’s petition for panel rehearing and for rehearing
en banc, filed June 13, 2014, remains pending. The panel
will stay proceedings on the petition for panel rehearing and
petition for rehearing en banc pending resolution of en banc
proceedings in McKinney v. Ryan, 730 F.3d 903 (9th Cir.
2013), rehearing en banc granted, 2014 WL 1013859 (Mar.
12, 2014).

   IT IS SO ORDERED.